Citation Nr: 1104127	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-01 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.  

2.  Entitlement to a rating in excess of 30 percent for 
hypertension with renal involvement.   


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel




INTRODUCTION

The Veteran served on active duty from September 1981 to May 
1992.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, in which the RO, in pertinent part, found 
that new and material evidence had not been submitted sufficient 
to reopen a claim for service connection for a respiratory 
disorder (previously claimed as bronchitis), and granted an 
increased, 30 percent, rating for hypertension with renal 
involvement, effective September 14, 2006. 

In April 2010, the Board found that new and material evidence had 
been submitted sufficient to reopen the claim for service 
connection for a respiratory disorder, and remanded the reopened 
claim for service connection, and the claim for an increased 
rating for hypertension with renal involvement, for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the claims file reflects that further action on 
the claims on appeal is warranted, even though such action will, 
regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
Stegall the Court held that "where... the remand orders of the 
Board... are not complied with, the Board itself errs in failing to 
insure compliance."  Id.  

In regard to the claim for service connection for a respiratory 
disorder, as the Board discussed in April 2010, the Veteran's 
service treatment records reflect that, in his April 1981 Report 
of Medical History prior to enlistment, he described hay fever, 
which was noted to be mild, and only in Puerto Rico.  Service 
treatment records also include findings of bronchitis, upper 
respiratory infections, and left lower lobe pneumonia.  In 
September 1988, the Veteran presented with complaints of his 
allergies acting up.  The impression was acute bronchitis 
secondary to allergies.  He described hay fever on optometric 
examination in July 1991.  

Post-service records of VA treatment include current findings of 
seasonal allergies and allergic rhinitis.  On VA examination in 
August 1992, the pertinent diagnoses were episodic bronchitis by 
history and allergies.  The examiner commented that the Veteran 
had been diagnosed with bronchitis, which had primarily been 
treated with outpatient therapy, and that he had no aggravating 
factors other than allergies.  The examiner stated that there was 
no evidence of chronic respiratory problems at the time of 
examination.  In September 2000, the Veteran was prescribed an 
Albuterol inhaler to treat breathing problems.  In December 2007, 
he described breathing problems during and since service.  
Accordingly, in April 2010, the claim was remanded to schedule 
the Veteran for a VA examination to determine the etiology of his 
respiratory disorder.  

Following examination of the Veteran, the examiner was asked to 
provide an opinion as to whether any diagnosed respiratory 
disorder (a) clearly and unmistakably pre-existed service; and, 
if so (b) was aggravated (i.e., permanently worsened) beyond the 
natural progression during or as a result of service; and, if 
not, (c) had its onset in or is otherwise medically related to 
the Veteran's service.  In rendering this opinion, the examiner 
was asked to specifically consider and address the findings of 
bronchitis, upper respiratory infections, and left lower lobe 
pneumonia during service, and the April 1981 report of mild hay 
fever.

The Veteran was afforded a VA examination to evaluate his claimed 
respiratory disorder in July 2010.  The physician acknowledged 
review of the claims file and VA Medical Center (VAMC) treatment 
records, and noted that the Veteran had hay fever diagnosed in 
1981.  The diagnosis was shortness of breath/allergy without 
pulmonary disease.  In rendering a medical opinion, the physician 
commented that mild hay fever was diagnosed with shortness of 
breath, and that there was no evidence of lung disease on 
examination and by chest X-ray.  He added that pulmonary function 
tests were completely normal.  He opined that the stated 
shortness of breath was due to allergy and was not due to the 
bronchitis, upper respiratory infections, and left lower lobe 
pneumonia in service.  He added that these conditions resolved 
without any long-term chronic changes or residuals.  

While the physician who performed the July 2010 VA examination 
opined that there was no evidence of lung disease, he did render 
a diagnosis of allergy.  As previously pointed out in the prior 
remand, post-service records of VA treatment reflect findings of 
seasonal allergies and allergic rhinitis.  In December 2007, the 
Veteran specifically argued that his breathing problem/allergic 
rhinitis was severely aggravated during service.  The examiner 
did not provide an opinion regarding etiology of the diagnosed 
allergy disorder.  Accordingly, the claims folder should be 
returned to the physician who performed the July 2010 VA 
examination for a supplemental opinion.  

In regard to the claim for an increased rating for hypertension 
with renal involvement, in the April 2010 remand, the Board noted 
that recent VA treatment records included proteinuria as an 
active problem and included findings of edema.  In addition, an 
October 2006 VA examination report noted renal involvement of 
hypertension as proteinuria only; however, a May 2006 record of 
VA treatment indicated that the Veteran was no longer with 
microalbuminuria.  As it was not clear from the evidence of 
record whether the Veteran has constant albuminuria with some 
edema, consistent with an increased, 60 percent, rating, pursuant 
to the rating criteria for renal dysfunction, the Board remanded 
the claim to obtain VA Hypertension and Genitourinary 
examinations to evaluate this disability.  

In June 2010, the Veteran was evaluated by the same physician who 
performed the July 2010 VA examination discussed above.  On 
genitourinary examination there was no pedal or bilateral lower 
extremity edema.  Blood urea nitrogen (BUN) was 12mg. and 
creatinine was 0.57mg.  The diagnoses were asymptomatic 
proteinuria with normal renal function and essential hypertension 
without target organ deficit.  On hypertension examination, 
performed by the same physician less than one week later, 
physical examination revealed extremity edema.  BUN was 17mg. and 
creatinine was 0.80mg.  The diagnosis was controlled hypertension 
without target organ damage.  While the physician indicated that 
the Veteran had normal renal function on examination, the October 
2006 VA examination included a finding of hypertensive renal 
disease, and this disability has been evaluated pursuant to 
Diagnostic Code 7541, rating renal involvement in systemic 
disease processes as renal dysfunction.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7541.  As this claim is being remanded for other 
development, as discussed below, the Board finds that it would be 
helpful for the physician who performed the June 2010 VA 
examinations to provide a supplemental opinion as to whether the 
Veteran has renal involvement in his hypertension and address 
whether there is constant albuminuria with some edema.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).    

The AMC/RO should arrange for the Veteran to undergo VA 
examination only if the physician who conducted the June and July 
2010 VA examinations is not available, or the designated 
physician is unable to provide the requested opinions without 
examining the Veteran.

In addition, the claims file indicates that there may be 
outstanding VA treatment records which are potentially pertinent 
to the claims on appeal.  In his January 2009 substantive appeal, 
the Veteran reported that he still received medication from VA 
for his respiratory disorder.  In correspondence received in 
April 2010, the Veteran's representative indicated that, in 
response to the April 2010 remand, all medical treatment had been 
through the Wilmington VAMC and the Dover Community Based 
Outpatient Clinic (CBOC).  In the June 2010 VA examination 
reports, the physician indicated that he reviewed the claims file 
and, in describing other records reviewed, listed VAMC records.  
In November 2010, a physician from the Wilmington VAMC, Dr. 
W.L.J., indicated that the Veteran was under his care for several 
conditions.  The most recent records of VA treatment currently 
associated with the claims file are dated in January 2007.  The 
foregoing suggests that more recent records of VA treatment are 
available.  As any records of VA treatment since January 2007 are 
potentially pertinent to the appeal and within the control of VA, 
they should be obtained and associated with the claims file.  
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

As a final matter, the Board notes that the Veteran is entitled 
to representation at all stages of an appeal.  38 C.F.R. § 20.600 
(2010).  VA policy is to afford the representative an opportunity 
to submit a VA form 646 (Statement of Accredited Representative 
in Appealed Case) after completing the development directed in a 
remand and prior to returning an appeal to the Board.  VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), 
Part 1, Chapter 5, Section F, Para. 27 (Aug. 4, 2009).  The 
Veteran is represented by the Delaware Commission of Veterans 
Affairs, as reflected in a September 2006 VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative.  While the Delaware Veterans Commission was 
furnished a copy of the September 2010 SSOC, the claims file does 
not contain a VA Form 646 or similar statement from the Veteran's 
representative since the April 2010 remand.  On remand, the 
Veteran's representative should be given an opportunity to review 
the case and provide written argument on the Veteran's behalf.  
See 38 C.F.R. § 20.600.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for any of the 
disabilities on appeal.  Of particular 
interest are records of treatment from the 
Wilmington VAMC, to include the Dover CBOC, 
since January 2007.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
AMC/RO should forward the claims file to 
the physician that conducted the June and 
July 2010 VA examinations, if available, 
for supplemental medical opinions.  The 
claims folder must be made available to the 
physician for review of the case. A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.

In regard to the claimed respiratory 
disorder, the examiner should express an 
opinion as to whether the Veteran's allergy 
disorder/allergic rhinitis (a) clearly and 
unmistakably pre-existed service; and, if 
so (b) was aggravated (i.e., permanently 
worsened) beyond the natural progression 
during or as a result of service; and, if 
not, (c) had its onset in or is otherwise 
medically related to the Veteran's service.  
In rendering this opinion, the examiner 
should specifically consider and address 
the April 1981 report of mild hay fever.

In regard to service-connected hypertension 
with renal involvement, the examiner should 
address whether the Veteran has renal 
involvement in his hypertension and whether 
there is constant albuminuria with some 
edema.  

If further examination of the Veteran is 
deemed necessary, the AMC/RO should arrange 
for the appellant to undergo VA 
examination(s) to obtain the above-noted 
opinions.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician(s) 
designated to examine the Veteran, and a 
notation to the effect that review of the 
claims file took place should be included 
in the report of the physician(s).  The 
examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report(s).

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to submit written or other 
argument in response thereto before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


